FILED
                            NOT FOR PUBLICATION                            MAR 31 2016

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JORGE ESPINOZA-LUGO, AKA Jorge                   No. 12-72465
Espinoza, AKA Jorge Espinosa Lugo,
AKA Jorge Espinoza Lugo,                         Agency No. A046-990-134

              Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Argued November 21, 2014
                            Submitted December 30, 2014
                              San Francisco, California

Before: THOMAS, Chief Judge, CHRISTEN, Circuit Judge, and SEABRIGHT,**
District Judge.

      Jorge Espinoza-Lugo, native and citizen of Mexico, was convicted of

accessory to a felony under California Penal Code § 32. An Immigration Judge

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable J. Michael Seabright, District Judge for the U.S.
District Court for the District of Hawaii, sitting by designation.
ordered him removed to Mexico, determining his conviction to be an aggravated

felony because it is an offense relating to obstruction of justice under 8 U.S.C.

§ 1101(a)(43)(S). Applying the interpretation of “obstruction of justice”

articulated in In re Valenzuela Gallardo, 25 I. & N. Dec. 838 (BIA 2012), the

Board of Immigration Appeals dismissed Espinoza-Lugo’s appeal. Espinoza-Lugo

now petitions for review.1

          We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(2)(D). In light of our

decision in Valenzuela Gallardo v. Lynch, No. 12-72326, we remand to the Board

for either application of the agency interpretation announced in In re Espinoza

Gonzalez, 22 I. & N. Dec. 889 (BIA 1999), or consideration of a new construction

of 8 U.S.C. § 1101(a)(43)(S).

          PETITION GRANTED IN PART, AND REMANDED.




          1
                The parties are familiar with the facts, so we do not recount them in
detail.
                                                                           FILED
Espinoza-Lugo v. Lynch, No. 12-72465                                       MAR 31 2016

                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

SEABRIGHT, District Judge, dissenting:

      I respectfully dissent for the reasons stated in my dissent from the majority

Opinion in Valenzuela Gallardo v. Lynch, No. 12-72326.